           Furniture List                                                                                                                   Exhibit 2 - Schedule A/B, #39



Vendor                            QTY         Description                     Amount          TAX              Sub total        Assembly        Total
                                                                                                                                & Install
Complete Office Solutions   16848 All         11 R/H L unit desks             $   12,925.00   $     1,169.71   $    14,094.71
                                              4 L/H L unit desks              $    4,700.00   $       425.35   $     5,125.35
                                              1 R/H U shaped desk w/hutch     $    1,950.00   $       176.48   $     2,126.48
                                              1 2 Drawer Lateral File         $      419.00   $        37.92   $       456.92
                                              1 2door storage Cabinet         $      349.00   $        31.58   $       380.58
                                              1 Round Table                   $      389.00   $        35.20   $       424.20
                                              16 Desk Chairs                  $    7,952.00   $       719.66   $     8,671.66
                                              21 Guest Chairs                 $    5,145.00   $       465.62   $     5,610.62
                                              1 Conference table              $      985.00   $        89.14   $     1,074.14
                                              8 Conf. Chairs                  $    3,976.00   $       359.83   $     4,335.83
                                              4 Café Height Stools            $    1,100.00   $        99.55   $     1,199.55
                                              1 Café Height Chair             $      245.00   $        22.17   $       267.17
                                              8 60" Training Tables           $    4,392.00   $       397.48   $     4,789.48
                                              16 Folding Chairs               $    4,608.00   $       417.02   $     5,025.02
                                              TOTAL                           $   49,135.00   $     4,446.72   $    53,581.72 $      1,719.73 $                 55,301.44

Complete Office Solutions   16856 All         Lobby Set-up 3 seats            $    4,175.84           377.84           4552.84 $      147.00 $                   4,699.84

Complete Office Solutions   16854 1/2 each    16 White Training Tables        $    8,794.00   $       795.86   $     9,589.86   $    9,739.74   $                4,869.87
                                              32 Nesting Training Chairs      $    9,216.00   $       834.05   $    10,050.05   $   10,199.93   $                5,099.96
                                              5 Round Café tables             $    2,445.00   $       221.27   $     2,666.27   $    2,816.15   $                1,408.08
                                              20 Breakroom Chairs             $    4,900.00   $       443.45   $     5,343.45   $    5,493.33   $                2,746.67
                                              9 Café height stools            $    2,475.00   $       223.99   $     2,698.99   $    2,848.86   $                1,424.43
                                              2 Café Chairs                   $      490.00   $        44.35   $       534.35   $      684.22   $                  342.11
                                              1- 3 seat lounge set up         $    4,175.00   $       377.84   $     4,552.84   $    4,702.71   $                2,351.35
                                              1 sq frame bench                $      925.00   $        83.71   $     1,008.71   $    1,158.57   $                  579.29
                                              TOTAL                           $   33,420.00   $     3,024.51   $    36,444.51   $   37,643.50   $               18,821.75



Best Buy-1/2 Flex                 1/2 each    1-LG 60" TV -1/2                $      601.96                                                     $                  300.98
                                              1-Rocket fish mount-1/2         $      109.43                                                     $                   54.72
                                              1-Sony 85" LED-1/2              $    3,283.49                                                     $                1,641.75
                                              2-Sanus TV Wall Mount-1.2       $      284.55                                                     $                  142.28
                                              1-LG 75" TV-1/2                 $    1,532.29                                                     $                  766.15
                                              TOTAL                           $    5,811.72                                                     $                2,905.86

Specialized Sports                1/2 each    Brunswick Pool table            $    3,395.00   $      339.50    $     3,734.50                   $                1,867.25
                                              Brunswick Shuffle board         $    3,495.00   $      349.50    $     3,844.50                   $                1,922.25
                                              Brunswick Table Tennis          $      732.73   $       73.27    $       806.00                   $                  403.00
                                              Floor stand & 6 Cues            $      150.00   $       15.00    $       170.00                   $                   85.00
                                              TOTAL                           $    7,772.73   $      777.27    $     8,555.00                   $                4,277.50




                                         20-10616 - #104-2 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 2 Pg 1 of 2
          Furniture List                                                                                                              Exhibit 2 - Schedule A/B, #39



Sears                       1/2 each      Kenmore Built in Dishwasher                  $    1,099.99   $     106.40   $    1,206.39       $                  603.19
                                          Kenmore Microwave trim kit                   $      399.96   $      46.90   $      446.86       $                  223.43
                                          Kenmore Range Hood                           $      799.99   $      80.90   $      880.89       $                  440.44
                                          Kenmore Range                                $    2,369.99   $     214.35   $    2,584.34       $                1,292.17
                                          2-Kenmore Fr door refrigerator               $    5,999.98   $     522.90   $    6,522.88       $                3,261.44
                                          2- Freezer/Refrigerator                      $    3,999.98   $     352.90   $    4,352.88       $                2,176.44
                                          4 Microwave ovens                            $      803.84   $      81.23   $      885.07       $                  442.53
                                          Kenmore flue extention                       $      209.99   $      30.75   $      240.74       $                  120.37
                                          Total                                        $   15,683.72   $   1,436.32   $   17,119.94       $                8,559.97

Webstaurant                 1/2 each      Ice Maker                                    $    3,586.22                                      $                1,793.11
                                                                                                                                           $           96,359.47



Complete Office solutions              15 Overhead hutches                                                                                $                7,969.81
Complete Office solutions                 Bench Seating                                                                                   $                1,499.44
Office TV's                             4 Samsung                                                                                         $                3,500.40
Uline                                     1/2 interest in Trash cans Picnic tables &
                                          Accessories to common area                                                                      $                5,074.60
Sears                                     1/2 interest in Dishwasher for common area                                                      $                  903.35



                                                                                                                                           $           18,947.60




                                   20-10616 - #104-2 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 2 Pg 2 of 2
